Citation Nr: 9920051	
Decision Date: 07/21/99    Archive Date: 07/28/99

DOCKET NO.  95-28 588A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a temporary total rating under the provisions 
of 38 C.F.R. § 4.30, based on convalescence following spinal 
fusion in March 1995.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Nancy R. Kegerreis
INTRODUCTION

The veteran served on active duty from April 1978 to April 
1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 1995 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied the benefit sought on appeal.  


REMAND

The veteran contends that she should receive a temporary 
total rating under 38 C.F.R. §  4.30 because of the period of 
convalescence required following a spinal fusion in March 
1995.  During her two hearings, before the RO in December 
1995 and before the undersigned Member of the Board in 
December 1998, she testified that, although she sustained an 
on-the-job injury in April 1991, magnetic resonance imaging 
(MRI) shortly thereafter revealed degenerative disc disease, 
arthritis, and instability of the L4-L5 vertebrae, and that 
these conditions, which must have progressed gradually over a 
long time, could not have been caused by the 1991 injury.  
Therefore, she maintained, the conditions had to have been 
caused by a service-connected back injury in November 1978.  

She stated during her Board hearing that, shortly following 
separation from service in April 1982 and through the mid-
1980's and thereafter, she had been treated for back pain by 
a chiropractor and by her family physician, a Dr. Belger.  
Although at the time she was unable to remember the name of 
the chiropractor, she believed that her husband would have 
this information.  She also stated that she believed Dr. 
Belger was still alive and located in the area.  Since these 
individuals may be able to shed light on the issue of service 
connection for chronic low back syndrome and the spinal 
fusion, any records of treatment of the veteran by these 
individuals would be of assistance to the Board in deciding 
this issue.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is desirable.  
Accordingly, this case is REMANDED for the following actions:

1.  The RO should query the veteran as to 
the name and address, if available, of 
the chiropractor who treated her for a 
low back disability during the time frame 
from May 1982 to April 1991.  The RO 
should also request any information as to 
the address of Dr. Belger.  

2.  Following receipt of this 
information, the RO should obtain any 
medical records from these individuals 
pertaining to the veteran and incorporate 
them into the claims file.  

3.  The veteran's claims file should then 
be reviewed by a VA Board-certified 
orthopedist, if available, to determine 
whether the disability for which the 
spinal fusion was performed in March 1995 
was caused by, or represented a 
progression of, the service connected 
chronic low back sprain, or, whether this 
disability was the result of intercurrent 
injury.  In answering this question, the 
orthopedic specialist should thoroughly 
review the veteran's claims file and 
should also address the opinions of Drs. 
Lawrence Robinson and Joseph Bloom as to 
the likelihood that her current lumbar 
condition was caused by a low back injury 
in service. The examiner should provide a 
rationale for the opinion.  

When the requested development has been completed, the case 
should again be reviewed by the RO.  Unless the veteran is 
satisfied with any favorable outcome and withdraws her 
appeal, the case then should be returned to the Board after 
compliance with the provisions for processing appeals, 
including the issuance of a supplemental statement of the 
case and provision of the applicable time period for 
response.

The purpose of this REMAND is to obtain clarifying medical 
information.  The Board does not intimate any opinion as to 
the merits of this case, either favorable or unfavorable, at 
this time.  No action is required of the veteran unless she 
is notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	NANCY I. PHILLIPS	
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



